Citation Nr: 1724562	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability for the period prior to October 13, 2010.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to April 1970 and from April 1971 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in June 2009 which denied entitlement to a TDIU. 

By way of background, the Board remanded the Veteran's claim for TDIU in April 2014 and May 2016 for further development. The directives having been substantially complied with for the stated issue, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Finally, the Board notes that in an October 2012 rating decision, service connection for a cardiac disorder was established effective June 28, 1999, and staged ratings were assigned.  Notably, a 100 percent schedular rating was assigned for the period from October 13, 2010 forward, and special monthly compensation under 38 U.S.C.A. § 1114(s) was also granted for that period.  As such, the issue of entitlement to a TDIU for the period from October 13, 2010 is moot. Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  While VA has a duty to maximize a claimant's benefits, the Veteran is already in receipt of the maximum benefits available for that period.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation in the applicable period.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU from July 2008 through October 12, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued VCAA letters in September 2007 and November 2008, prior to the initial unfavorable adjudication in June 2009. A follow-up VCAA letter was issued in September 2009 focused on the Veteran's claim for TDIU.  These letters advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective dates are determined. As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. Because the Veteran has received Social Security Disability since October 1995, per the claims file, the Veteran's Social Security Disability records were sought, but Social Security issued a record of non availability in January 2010, also in the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in February 2008, April 2009, January 2011, April 2011, and January 2016. Addendum opinions were provided in May 2014 and again in May 2016 pursuant to Board remands. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided sufficient supporting rationales for any opinions given, including the impact thereof on his occupational functioning, such that the Board can render an informed decision. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations and opinions, its duty to assist in this case is satisfied.

II. TDIU

Schedular TDIU

A total disability rating for individual unemployability may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The Veteran has several service-connected disabilities in the applicable period, including coronary artery disease (rated as 10 percent disabling from May 15, 2008, and 30 percent disabling from September 8, 2010 to October 12, 2010), PTSD and depressive disorder not otherwise specified (rated as 30 percent disabling from August 30, 2007), cervical spine degenerative disc disease (rated as 30 percent disabling from August 30, 2007), a total prostatectomy with residuals (rated at 20 percent disabling from February 22, 2006), and associated scars (rated at 10 percent disabling from February 22, 2006). The Board has considered 38 C.F.R. § 4.26 in that if multiple disabilities are part of the same disease, then their disability ratings can be combined for schedular consideration, but here, for the prostatectomy with its residuals and associated scars, the combination of ratings reaches 30 percent and is still insufficient to reach the schedular threshold.

Throughout the relevant period, he has had a 70 percent combined disability evaluation from May 15, 2008 through September 7, 2010, and an 80 percent combined disability evaluation from September 8, 2010 through October 12, 2010, with no single disability rated higher than 30 percent in the applicable period.  The Veteran has no service-connected disabilities rated as non-compensably disabling.  Effective October 13, 2010, VA issued a total permanent disability rating based on the coronary artery disease, which, effective that date, moots a TDIU claim going forward. See Colayong v. West, 12 Vet. App. 524 (1999). 

Because no single service-connected disability has been rated 60 percent or higher during the period at issue, under the 38 C.F.R. § 4.16(a) criteria outlined above, the Veteran does not meet the schedular criteria for a schedular TDIU rating.  Consequently, a TDIU rating on a schedular basis, under 38 C.F.R. § 4.16(a), is not warranted for the applicable period of July 2008 through October 12, 2010, and must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Extraschedular TDIU

As outlined above, entitlement to a TDIU is denied on a schedular basis.  38 C.F.R. § 4.16(a).  However, the Board must also consider whether referral for extraschedular consideration.  38 C.F.R. § 4.16(b).  Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards should refer to the Director, Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(b). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. Id.

When considering a TDIU, the overriding issue is unemployability, not unemployment.  The sole fact that a veteran is unemployed for non-service- connected reasons, or has difficulty obtaining employment because of economic circumstances, is not enough for a TDIU grant.  A high schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 4.15.  In evaluating a claim for TDIU, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, consideration may not be given to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. However, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.10.

In discussing the unemployability criteria, the United States Court of Appeals for Veterans Claims (Court) has indicated that, in essence, the unemployability question, that is, the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  

The VA General Counsel has concluded that VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities shall be rated as totally disabled, without regard to whether an average person would be rendered unemployable by such circumstances.  Thus, the criteria include a subjective standard.  It was also held that unemployability is synonymous with the inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991).  As noted above, in determining whether the veteran is entitled to individual unemployability, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding the claim, the Board may not favorably consider the effects of the non-service-connected disabilities with respect to their degree of interference with his employability.

Indeed, the Court stated that in order for a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, supra.  If total industrial impairment has not been shown, the VA is not obligated to show that a veteran is incapable of performing specific jobs in considering a claim for a total rating based on individual unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, in December 2009, the Veteran has asserted that because of severe pain and his PTSD that he is 100 percent disabled and therefore unemployable.  In another statement in July 2008 regarding unemployability, he mentions "increasing age and physical impairments."

In the July 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran stated that since he left service in 1974, that he had worked continuously as a self-employed full-time certified financial planner and life insurance salesperson, with his highest gross earnings up through his retirement in October 2007 as $7,500 a month.  On a later version of that form submitted by the Veteran in December 2009, he cited that he received in the last twelve months approximately $9,000 from renewals, presumably from life insurance policies, even though he had been retired over two years.  Per his forms and statements, the Veteran has indicated that he has not sought work since his retirement in October 2007. The Veteran indicated he was a high school graduate and had 3 years of college, in addition to his certification as a certified financial planner in 1989.  

Because the Veteran's service-connected disabilities are diverse in nature and etiology, the Board will address the VA examinations and opinions of each within the period at issue.

Prostate Cancer and Residuals, Including Scars

The Veteran is service-connected for a total prostatectomy with residuals (rated at 20 percent disabling from February 22, 2006), and associated scars (rated at 10 percent disabling from February 22, 2006).  In VA opinions from May 2014 and May 2016, the examiner opined that the prostate cancer treatment and subsequent residuals and scars "should not prevent him from performing any work that is age appropriate."  Nothing asserted by the Veteran or mentioned by any VA examiner has suggested that his prostate cancer treatment and residuals, including his scars, has resulted in any occupational or social impairment such that it interferes with the Veteran's employability.

Coronary Artery Disease 

The Veteran is service-connected for coronary artery disease (rated as 10 percent disabling from May 15, 2008, and 30 percent disabling from September 8, 2010) for the period at issue.  The Board is cognizant that the rating for this disability was increased to 100 percent effective October 13, 2010, the end date for the period at issue, but the period under consideration is July 2008 through October 12, 2010.  Here, the VA examiner from May 2014 points out the Veteran's coronary artery disease would have "precluded any type of work that required strenuous activity/heavy lifting, but it would not have precluded any desk job/sedentary work."  A different VA examiner in October 2016 opined similarly that for the period of July 2008 through October 12, 2010, that the Veteran's heart disability would preclude any work requiring strenuous activity or heavy lifting. The Veteran himself has not asserted that his coronary artery disease precluded him from working. Therefore, the weight of the evidence demonstrates that the Veteran's service-connected coronary artery disease does not preclude all forms of employment to include sedentary employment.

Cervical Spine

The Veteran is service-connected for cervical spine degenerative disc disease, rated as 30 percent disabling from August 30, 2007.  A VA examiner in a retrospective opinion provided in January 2016 noted the Veteran has reduced ROM (range of motion) of the neck and twisting motion (such as driving) is limited.  The Veteran reports pain with motion and to the extremes of the range of motion.  Additionally, VA examiners have reported that the Veteran has a "tender posterior spine with limited painful range of motion."  An MRI shows degenerative disc disease of both the cervical spine (for which he is service-connected) and of the lumbar spine (for which he is not service-connected.)  Intervertebral disc syndrome or ankylosis has never been noted with the Veteran's spine condition.  Referring specifically to the cervical spine, a VA examiner in January 2016 noted in retrospect for the period at issue that the Veteran's spine condition had no impact on his ability to work.

PTSD

The Veteran is rated at 30 percent disabling for his PTSD in the applicable period. When first diagnosed with PTSD, as documented in an April 2009 VA examination, the Veteran had described his symptoms as having difficulty sleeping, anger, irritability, and decreased energy. The examiner stated the Veteran would have a moderate impairment in occupational reliability but had no physical problems that would impair his work capacity. In addition, the examiner said the Veteran's "current level of adjustment is not dependent upon continuing psychotropic medication" and that his intellectual capacity was intact, though the Veteran did complain of some difficulty with attention and concentration.
  
In this regard, the primary symptoms reported by the Veteran during his 2006 Vet Center treatment and April 2009 VA examination include depression, anxiety, occasional panic attacks, chronic sleep impairment, and mild memory loss, in addition to include anger, rage, and nightmares.  Here, the record states that during the relevant period the Veteran functioned with routine behavior, normal self-care, and normal conversation.  In this regard, the Veteran was noted to be neat and no problems with hygiene, appearance, or self-care.  Nor does the record suggest anything other than normal conversation.  Ongoing private treatment notes dating from June 2007 to November 2010 show that the Veteran routinely conversed with his providers in a normal manner regarding his symptoms and treatment, without any noted impairment or abnormality.  In October 2010, he was specifically noted to answer questions appropriately.  

A VA examiner in April 2011 noted retrospectively that the Veteran retired in October 2007 due to eligibility by age or duration of work. There was no documentation of any problems on the job prior to that point due to any psychiatric symptoms. The report went on to say "[i]t does appear that [the Veteran] has difficulty being around people, but it was not indicated if he was working around other people as a financial planner. It does appear as if symptoms of irritability, poor impulse control, and isolation cause him problems in his relationships, and he would be best served working in situation where he is not around people." That VA examiner remarked that it is impossible to comment on more than this as there is no supporting evidence, and also said "[the Veteran] did leave work due to age/eligibility, not because of reported symptoms of PTSD."  This examiner also noted at the end of her opinion that there was not total occupational and social impairment due to PTSD symptoms, but there were deficiencies in thinking (recall of traumatic events, difficulty concentrating), family relations (reported "loving relationship with family, but feels detached and not close to anyone"), and mood (anger, irritability, and depressed mood reported).

There is evidence indicating some occupational and social impairment due to PTSD, including a GAF score of 50 assigned during the April 2009 VA examination, and symptoms reported during September 2006 Vet Center treatment and an April 2009 VA examination to include some suicidal ideation, social isolation, emotional distance from family, work conflicts, panic attacks, and a flat or blunted affect.  The Board finds that there is other evidence of record which shows the ability to participate in activities outside the home and shows that the Veteran reported feeling good or happy.  To the extent that the Veteran reported to the April 2009 VA examiner that he isolates himself, watches television and sleeps all day, and does not want to be involved in activities outside the home, the Board notes that in August 2008, the Veteran reported that he remains "fairly active" and plays golf; in March 2010, the Veteran was using an exercise machine for his back and feeling "good;" and in November 2010, he tried to play golf but was bothered by pain in his gluteus maximus and hamstrings.

To the extent that the Veteran was noted to have a flat or blunted affect in September 2006, prior to the effective date of service connection for his PTSD, and was noted to be anxious or depressed numerous times in the record, the Board notes that ongoing private treatment records during the relevant period also frequently note the Veteran to be pleasant (May 2008, March 2009, August 2009),  "happy" or "very happy" with his clinical picture (March 2010, November 2010), and feeling "good" (March 2010).  In this regard, in March 2010, the Veteran related buying an exercise machine to help with his back, which evidences motivation and self-care.  

The Board notes other inconsistencies in the record.  For instance, during a February 2008 VA spine examination, the Veteran reported that he used a cane and is unable to walk more than a few yards due to his spine disabilities, and during a January 2011 VA spine examination, he reported difficulty bending due to his spine disabilities.  Yet, as mentioned above, the Veteran is noted as having played golf in August 2008 and also used an exercise machine in March 2010. Thus, given the foregoing inconsistencies, the Board has reason to question the overall credibility of the Veteran's symptoms reported during VA examinations.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Finally, the Board finds probative the fact that the Veteran has not required or sought ongoing treatment for his psychiatric problems during this period.  While he presented for an intake assessment and one therapy session with the Vet Center in September 2006, he did not attend any follow-up sessions and his case was closed in November 2006 due to inactivity.  During the April 2009 VA examination, the Veteran also reported that he was not taking regular medication for his psychiatric disorders and had not received treatment other than in service.  The record does not otherwise show that he attended individual therapy, group therapy, or was prescribed any continuous medication for his psychiatric symptoms.  
As such, the Board finds that the weight of the evidence, lay and medical does not demonstrate the for the period prior to October 13, 2010, the Veteran's psychiatric disorders, to include PTSD and depression, prevented the Veteran from obtaining or retaining substantially gainful employment.  During the relevant period, the Veteran was an active participant in his health care, was active and engaged in hobbies such as golfing, maintained relationships with his family members, and was functioning well without mental health treatment in spite of his psychiatric symptoms.  The weight of the evidence does not demonstrate total occupational impairment associated with the service-connected psychiatric disorder.  

The Board finds that the preponderance and weight of the evidence demonstrates that the Veteran's service-connected disabilities did not prevent the Veteran from obtaining or retaining substantially gainful employment during the period of July 2008 through October 12, 2010.  The Board acknowledges that the evidence indicates that the Veteran's service-connected disabilities could interfere with some types of employment. However, not all forms of gainful employment are precluded by any service-connected disability, or a combination thereof.  Gary, supra.  Under these circumstances, the Board concludes that extraschedular referral for TDIU is not warranted.  Gilbert, supra.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


